297 F.2d 664
Ellwood Alexander STEVENS, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 6752.
United States Court of Appeals Tenth Circuit.
Nov. 30, 1961.

Timothy P. Woolston, Albuquerque, N.M., for appellant.
J. Eugene Gallegos, Asst. U.S. Atty., Albuquerque, N.M.  (John Quinn, U.S. Atty., Albuquerque, N.M., on the brief), for appellee.
Before MURRAH, Chief Judge, and PICKETT and HILL, Circuit Judges.
PER CURIAM.


1
The appellant, Stevens, was charged with and convicted of steling property of the United States having a value in excess of $100.00, in violation of Title 18 U.S.C.A. 641.1  He appeals from the judgment and sentence of the United States District Court for the District of New Mexico which followed the conviction.  The sole question presented by the appeal in whether the evidence of the prosecution was sufficient to establish that the property had a value in excess of $100.00.


2
Value is an essential element of the offense which must be alleged and proved in the same manner as any other essential element of the offense.  United States v. Wilson, 4 Cir., 284 F.2d 407; Cartwright v. United States, 5 Cir., 146 F.2d 133.  Title 18 U.S.C.A. 641 provides, in pertinent part:


3
'The word 'value' means face, par, or market value, or cost price, either wholesale or retail, whichever is greater.'


4
Two witnesses for the United States testified as to value.  A Division Supervisor in the Training School at Sandia Corporation, Sandia Base, New Mexico, who at the time of the theft had been a Section Supervisor in charge of the Electronics Laboratory from which the two items were taken, testified that he knew what the items were worth when new; that he knew what had been paid for them; that he had estimated a discount for each of them; that the osciloscope, in its condition at the time of the theft, was worth around $150.00; and that the value of the power supply, used, would be around $100.00.  A parttime instructor in the training school, who had taken an inventory of the equipment in the Electronics Laboratory, and who was familiar with that equipment, testified that the used value of the oscilloscope was more than $100.00 while the power supply had a used value of about $150.00 since it was practically new and had cost more than $200.00.  We think this evidence was sufficient proof that the value of the stolen property was more than $100.00.


5
Affirmed.



1
 The indictment describes the stolen property as, 'a Dumont oscilloscope, type 208B, and Hewlett-Packard power supply, model 711A, serial No. 73-5, * * *.'